Appeal by William Le Bow from an order of the Family Court, Kings County, dated January 29, 1974. Appeal dismissed, with costs. The only issue raised on this appeal by the appellant is whether the hearing court erred in ordering his commitment to jail for failing to make required support payments to the petitioner. However, the appeal is premature since the respondent was not committed to jail but instead was ordered to post a $750 cash bond or show cause why he should not be committed to jail. Therefore, even if the required cash bond is not posted the appellant will still have an opportunity to be heard on the question of whether he should be imprisoned. If at that time the Family Court determines that the appellant should be committed to jail an appeal can then be taken. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.